

113 HR 3281 IH: To transfer criminal enforcement and investigative authority and functions of certain agencies to the Federal Bureau of Investigation.
U.S. House of Representatives
2013-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3281IN THE HOUSE OF REPRESENTATIVESOctober 9, 2013Mr. Young of Alaska introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo transfer criminal enforcement and investigative authority and functions of certain agencies to the Federal Bureau of Investigation.1.Transfer of criminal enforcement and investigative authority and functions to the Federal Bureau of Investigation(a)Repeal of EPA powersSection 3063 of title 18, United States Code, is repealed.(b)Transfer of authority to FBINotwithstanding any other provision of law, any criminal enforcement authority and functions and any criminal investigative authority and functions of the Environmental Protection Agency shall be transferred to the Director of the Federal Bureau of Investigation, except for any criminal enforcement authority and functions and any criminal investigative authority and functions delegated to State or local law enforcement.